J. S18045/18

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: C.M.R.,              :     IN THE SUPERIOR COURT OF
A MINOR                                  :           PENNSYLVANIA
                                         :
APPEAL OF: T.R. AND T.R.R.,              :          No. 54 WDA 2018
NATURAL PARENTS                          :


                Appeal from the Decree, November 8, 2017,
            in the Court of Common Pleas of Allegheny County
          Orphans’ Court Division at No. CP-02-AP-0000056-2016


BEFORE: STABILE, J., MUSMANNO, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                     FILED MAY 21, 2018

      T.R. (“Mother”) and T.R.R. (“Father”) (collectively, “Parents”) appeal

from the November 8, 2017 decree entered in the Court of Common Pleas of

Allegheny County, Orphans’ Court Division, granting the petition of the

Allegheny County Office of Children, Youth and Families (“CYF”) and

involuntarily terminating their parental rights to their dependent child,

C.M.R., male child, born in June of 2004, pursuant to the Adoption Act,

23 Pa.C.S.A. §§ 2511(a)(2), (5), (8), and (b).       After careful review, we

affirm.

      The trial court summarized the relevant procedural and factual history

as follows:

              [C.M.R.], born [to Mother and Father], initially came
              to the attention of CYF in March, 2008. However,
              beginning in 2004, prior to CYF involvement,
              [C.M.R.]’s family had already begun to receive
              in-home assistance from numerous health service
J. S18045/18

          providers at the recommendation of the children’s
          pediatrician, out of concern that [C.M.R.] and his
          older brother J.R ([born in August] 2002) suffered
          developmental delays.

          CYF’s first interaction with [C.M.R.]’s family began
          [on] March 13, 2008, after CYF received a report
          that J.R., age five at the time, had appeared at
          school with bite marks and scratches and stated that
          [C.M.R.], his younger brother, had caused them. CYF
          conducted an investigation but did not accept the
          family into its program at that time as the family was
          already     receiving  multiple    services   including
          Wraparound, home health nurses, and skilled
          nursing care for the children who received between
          two to ten hours [of] care every day. CYF did
          however note some concern with the family’s
          circumstances including the fact that J.R. and
          [C.M.R.] were unable to dress themselves, and were
          not toilet trained.

          CYF next interacted with the family on September 7,
          2008, when CYF received a second childline report
          alleging that Father had kicked 4-year-old [C.M.R.]
          Additionally, Mother reported that Father was
          physically abusive towards her. A CYF visit to the
          home revealed excessive clutter in the home and
          indications that the family suffered from a tendency
          to hoard. CYF also received reports of ongoing
          conflict and physical confrontations between the
          family    members,      and    subsequently  received
          additional reports of injuries to J.R.

          On September 29, 2008, CYF received another
          childline report alleging that 4-year-old [C.M.R.] had
          hit J.R. leaving bruises, and that J.R. continued to
          arrive at school with bite marks and scratches
          caused by [C.M.R.] CYF conducted an investigation
          and provided the family with a behavioral specialist
          consultant.

          In November 2008, CYF accepted the family for
          services as a result of repeated childline reports, and
          after Father admitted to hitting [C.M.R.] in the face.


                                   -2-
J. S18045/18

          CYF instituted a safety plan instructing Father not to
          use physical discipline. CYF provided the family with
          in-home services to help manage the excessive
          clutter in the home and address the family’s reported
          problems with hoarding. The services continued until
          2009 when they were reduced after service providers
          reported that Parents had made only minimal
          progress and failed to follow through with service
          provider’s instructions unless staff were present in
          the home.

          In March and April 2009, CYF received additional
          reports of injuries to J.R., and subsequent reports of
          failure by Parents to adequately supervise the
          children. In addition, CYF received multiple reports of
          physical aggression between the children, reports of
          the children playing in the street unsupervised, and
          reports that the children displayed bite marks,
          bruises, and scratches. The children were removed
          from the home on multiple occasions. In May and
          June 2011, CYF received two additional childline
          reports concerning the family. On February 15,
          2012, [C.M.R.], along with his brother J.R. and sister
          A.R. were adjudicated dependent on grounds that
          the children suffered from a lack of supervision, and
          Parents displayed a lack of improvement in their
          ability to parent their children despite the provision
          of various services to aid them.

          Because of [C.M.R.]’s developmental and behavioral
          problems, [C.M.R.] has been removed repeatedly
          from his [P]arents’ care beginning in July [] 2008
          when, at four years of age, he was admitted to
          Western Psychiatric Institute and Clinic (WPIC) after
          escalating displays of physical aggression. [C.M.R.]
          subsequently returned home on August 11, 2008,
          and during that time also resided with his maternal
          grandmother, until December 15, 2009 when he
          returned to WPIC after increasingly physically
          aggressive behavior. In January 2010, [C.M.R.]
          returned to the care of his maternal grandmother
          before moving to Residential Enhancement Services,
          Planning    Opportunities    for   New     Directions
          (RESPOND), a mental health facility for intensive


                                   -3-
J. S18045/18

          treatment of children with mental health disorders
          who have not succeeded at other facilities.    He
          remained at RESPOND until October 14, 2011, when
          he returned home.

          In September 2012, Mother admitted [C.M.R.] to the
          Mercy Behavioral Health Diversion and Acute
          Stabilization (DAS) program because of his increased
          aggression and destruction of property.               He
          subsequently moved to a treatment foster home
          until December 3, 2012 when he moved to Auberle
          Shelter after incidents of physical aggression and
          threats to kill his foster family.       [C.M.R.] then
          returned to his parents[’] care for two days before
          readmission to WPIC after an emotional outburst
          while attending a psychological evaluation in the
          office of Dr. Patricia Pepe, a licensed psychologist.

          Following his release from WPIC, [C.M.R.] resided at
          Auberle shelter and then Pressley Ridge crisis home
          until September 26, 2014. After a period in foster
          care from August 26, 2014 to December 28, 2014,
          he returned to WPIC after displays of aggression and
          homicidal and suicidal ideations. He returned to
          foster care until November, 2014, but after repeated
          threats of harm to his foster family, he was
          transferred to Southwood, then Auberle Shelter and
          the RESPOND program. After his behavior improved
          while at RESPOND, [C.M.R.] moved to a foster home
          on July 9, 2016, where he currently resides and
          where he continues to enjoy notable improvement in
          his behavior and functioning. His sister A.R. ([born
          in November] 2007) currently resides at the
          RESPOND facility. His brother J.R. currently resides
          in foster care.

          Between 2011 and 2016, the children have
          undergone numerous psychological evaluations. In
          2011 and 2012, Dr. Patricia Pepe, a licensed
          psychologist, evaluated [C.M.R.], his siblings J.R.
          and A.R., and Parents. Dr. Pepe diagnosed the three
          children as suffering from various mental health
          conditions and diagnosed Mother and Father as
          suffering from mental health problems as well. With


                                   -4-
J. S18045/18

          respect to [C.M.R.] in particular, Dr. Pepe diagnosed
          him with Pervasive Developmental Disorder, Mild
          Mental    Retardation,   Seizure    Disorder,   Mixed
          Receptive Expressive Language Disorder, and
          Cognitive Disorder.

          In 2013, Dr. Pepe conducted evaluations of the
          family and noted an increase in the severity [of]
          [C.M.R.]’s “out of control” aggressive behaviors. In
          2014, Dr. Pepe attempted to conduct another round
          of psychological evaluations of the family but was
          unable to do so after [C.M.R.]’s older brother J.R.
          physically attacked her.      Thereafter, Dr. Pepe
          declined to conduct further evaluations of the family.

          In the interim, Dr. Neil Rosenblum, a licensed
          psychologist, was assigned to evaluate the family,
          and conducted several psychological evaluations
          between 2014 and 2015. Dr. Rosenblum diagnosed
          [C.M.R.] with Pervasive Developmental Disorder
          NOS,    Attention   Deficit  Disorder,   Expressive-
          Receptive Language Disorder, Articulation Disorder,
          R/O Intermittent Explosive Disorder, Parent Child
          Relational Problem, Sibling Relational Problem, Mild
          Mental Retardation, and Seizure Disorder. He noted
          that [C.M.R.] suffered from a severity of
          psychosocial stressors, including removal from
          parents’ care, multiple foster and group home
          placements, and recent psychiatric hospitalizations.

          In 2016, Dr. Rosenblum declined to conduct further
          evaluations of the family, testifying at the TPR
          hearing that he felt his views as to the family were
          not consistent with the outcome CYF was seeking.
          Because of the difference of opinion in how he and
          CYF viewed the case, he declined to conduct any
          further psychological evaluations of the family.
          Dr. Pepe therefore resumed working with the family,
          and conducted final psychological evaluations of
          Parents and the three children 2016.

          On March 28, 2016, CYF filed petitions for
          termination of the parental rights of Mother and
          Father. This Court initially conducted hearings on


                                  -5-
J. S18045/18

            the [termination of parental rights (“TPR”)] petitions
            on April 8, 2016, July 1, 2016, October 7 2016,
            January 17, 2017 and April 21, 2017. However,
            following the Pennsylvania Supreme Court’s decision
            in In [r]e[ Adoption of] L.B.M[, 161 A.3d 172 (Pa.
            2017),] this Court appointed new counsel for each
            one of [the] three children, and de novo hearings on
            the TPR petitions commenced on September 8,
            2017, September 14, 2017, September 25, 2017 and
            October 12, 2017. On November 8, 2017, this court
            entered an order terminating the parental rights of
            Mother and Father to [C.M.R.][Footnote 1] Parents
            filed a notice of appeal on December 5, 2017 . . . .

Trial court opinion, 1/8/17 at 2-8 (footnote omitted).

      The record reflects that simultaneous with the filing of their notice of

appeal to this court, Parents filed a statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(b).         The trial court then filed its

Pa.R.A.P. 1925(a) opinion.

      Parents raise the following issues for our review:

            [1.   Whether] the trial court erred in finding that
                  [CYF] had proved grounds for termination
                  under [23] Pa[.]C.S.A. [§] 2511(a)(2), (5) and
                  (8)?

            [2.   Whether] the trial court erred in finding that
                  [CYF] had proved by clear and convincing
                  evidence that the conditions which led to the
                  removal of [C.M.R.] had not or could not be
                  remedied within a reasonable period of time[?]

            [3.   Whether] the trial court erred in finding that
                  [CYF] had proved by clear and convincing
                  evidence that termination of [Parents’]
                  parental   rights   would   best  serve    the
                  developmental, physical and emotional needs
                  and welfare of [C.M.R.] as required by
                  [23] Pa.C.S.A. [§] 2511(b)[?]


                                     -6-
J. S18045/18



Parents’ brief at 6 (full capitalization omitted).1

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

            The standard of review in termination of parental
            rights cases requires appellate courts “to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record.”
            In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
            2012).     “If the factual findings are supported,
            appellate courts review to determine if the trial court
            made an error of law or abused its discretion.” Id.
            “[A] decision may be reversed for an abuse of
            discretion only upon demonstration of manifest
            unreasonableness, partiality, prejudice, bias, or
            ill-will.” Id. The trial court’s decision, however,
            should not be reversed merely because the record
            would support a different result. Id. at 827. We
            have previously emphasized our deference to trial
            courts that often have first-hand observations of the
            parties spanning multiple hearings.       See In re
            R.J.T., 9 A.3d [1179, 1190 (Pa. 2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).            “The trial court is free to

believe all, part, or none of the evidence presented and is likewise free to

make all credibility determinations and resolve conflicts in the evidence.”

In re M.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted). “[I]f




1 We note that in the argument section of their brief, Parents have
abandoned their second issue on appeal and have only advanced arguments
with respect to termination under 23 Pa.C.S.A. §§ 2511(a)(2), (5), (8), and
(b).


                                       -7-
J. S18045/18

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result.”       In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      Section 2511 of the Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, guides

the termination of parental rights and requires a bifurcated analysis of the

grounds for termination followed by the needs and welfare of the child.

            Our case law has made clear that under
            Section 2511, the court must engage in a bifurcated
            process prior to terminating parental rights. Initially,
            the focus is on the conduct of the parent. The party
            seeking termination must prove by clear and
            convincing evidence that the parent’s conduct
            satisfies the statutory grounds for termination
            delineated in Section 2511(a). Only if the court
            determines that the parent’s conduct warrants
            termination of his or her parental rights does the
            court engage in the second part of the analysis
            pursuant to Section 2511(b): determination of the
            needs and welfare of the child under the standard of
            best interests of the child. One major aspect of the
            needs and welfare analysis concerns the nature and
            status of the emotional bond between parent and
            child, with close attention paid to the effect on the
            child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).       We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.”

In re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc), quoting

Matter of Adoption of Charles E.D.M. II, 708 A.2d 88, 91 (Pa. 1998).




                                     -8-
J. S18045/18

     In this case, the trial court terminated Parents’ parental rights

pursuant to 23 Pa.C.S.A. §§ 2511(a)(2), (5), and (8), as well as (b). We

have long held that, in order to affirm a termination of parental rights, we

need only agree with the trial court as to any one subsection of

Section 2511(a), as well as Section 2511(b). In re B.L.W., 843 A.2d 380,

384 (Pa.Super. 2004) (en banc).

     Here,     we   analyze   the   court’s   termination   decree   pursuant   to

Subsections 2511(a)(2) and (b), which provide as follows:

             (a)    General rule.--The rights of a parent in
                    regard to a child may be terminated after a
                    petition filed on any of the following grounds:

             ....

                    (2)   The    repeated   and   continued
                          incapacity,  abuse,   neglect  or
                          refusal of the parent has caused
                          the child to be without essential
                          parental    care,    control   or
                          subsistence necessary for his
                          physical or mental well-being and
                          the conditions and causes of the
                          incapacity,  abuse,   neglect  or
                          refusal cannot or will not be
                          remedied by the parent.

             (b)    Other     considerations.--The     court     in
                    terminating the rights of a parent shall give
                    primary consideration to the developmental,
                    physical and emotional needs and welfare of
                    the child. The rights of a parent shall not be
                    terminated     solely   on   the   basis    of
                    environmental factors such as inadequate
                    housing, furnishings, income, clothing and
                    medical care if found to be beyond the control
                    of the parent. With respect to any petition


                                       -9-
J. S18045/18

                   filed pursuant to subsection (a)(1), (6) or (8),
                   the court shall not consider any efforts by the
                   parent to remedy the conditions described
                   therein which are first initiated subsequent to
                   the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

     We first address whether the trial court abused its discretion by

terminating Parents’ parental rights pursuant to Section 2511(a)(2).

             In order to terminate parental rights pursuant to
             23 Pa.C.S.A. § 2511(a)(2), the following three
             elements must be met: (1) repeated and continued
             incapacity, abuse, neglect or refusal; (2) such
             incapacity, abuse, neglect or refusal has caused the
             child to be without essential parental care, control or
             subsistence necessary for his physical or mental
             well-being; and (3) the causes of the incapacity,
             abuse, neglect or refusal cannot or will not be
             remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted).    “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.               To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216

(Pa.Super. 2015), quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super.

2002).      “Parents are required to make diligent efforts towards the

reasonably    prompt    assumption     of   full   parental   responsibilities. . . .

[A] parent’s vow to cooperate, after a long period of uncooperativeness

regarding the necessity or availability of services, may properly be rejected




                                      - 10 -
J. S18045/18

as untimely or disingenuous.”      In re A.L.D., 797 A.2d at 340 (internal

quotation marks and citations omitted).

      Here,     in    finding   grounds        for   termination   pursuant   to

Section 2511(a)(2), the trial court concluded that CYF presented clear and

convincing evidence. After summarizing the testimony from the termination

hearing, the trial court concluded:

              After careful review of the foregoing, this Court
              concludes that CYF presented credible testimony
              that, over the course of time during which Parents
              have been provided with assistance to address
              [C.M.R.]’s complex developmental, psychological
              needs and parent him effectively, they have enjoyed
              very limited success. Rather, despite the services
              provided to them to help them parent [C.M.R.],
              Mother and Father have been unable to remedy the
              circumstances that have rendered them unable to
              provide for [C.M.R.]’s wellbeing. Despite Parents’
              efforts over many years to provide for their child’s
              needs, [C.M.R.] failed to display significant
              improvement in his behavior and ability to function
              until his most recent placements at the RESPOND
              home and subsequent move to a supportive foster
              care environment in the past year, where he is
              thriving. The improvements in [C.M.R.]’s capacity to
              function are described as “remarkable” especially
              when viewed in light of the extreme delays and
              behavioral health problems that he has suffered.
              While this Court has no doubt that a bond exists
              between Parents and [C.M.R.], the evidence and
              testimony presented at the TPR hearings indicates
              that despite many years of their efforts, Parents
              have been unable to provide the essential parental
              control and care necessary for [C.M.R.]’s well-being.
              This Court cannot wait indefinitely for Parents to
              develop the skills necessary to meet [C.M.R.]’s
              particular and individualized needs.    Rather, this
              Court recognizes [C.M.R.]’s individual right to the
              [sic] have proper parenting and fulfillment of his


                                      - 11 -
J. S18045/18

            potential in a permanent, healthy, safe environment
            which Parents, unfortunately, have been unable to
            provide. In re Adoption of R.J.S., 901 A.2d 502,
            507 ([Pa.Super.] 2006). Given that [C.M.R.] now
            resides in a foster home in which he has developed a
            bond with his foster parents, where his psychological
            and behavioral health problems are well-managed,
            and where he is thriving, this Court concludes that
            [C.M.R.]’s developmental, physical and emotional
            needs and welfare will be best served by the
            termination of Mother and Father’s parental rights.

Trial court opinion, 1/8/17 at 23-24.

      In their brief, Parents contend that “they have substantially remedied

the conditions which led to the child being removed.” (Parents’ brief at 15.)

Parents then set forth testimony from the termination hearings to support

their position. (Id. at 16-18.) Our standard of review, however, requires us

to accept the trial court’s factual findings and credibility determinations

where they are supported by the record. See In re T.S.M., 71 A.3d at 267.

Here, the record supports the trial court’s factual findings and credibility

determinations. Moreover, we have reviewed the record and find no error of

law or abuse of discretion. We must, therefore, defer to the trial court. Id.

      As noted above, in order to affirm a termination of parental rights, we

need only agree with the trial court as to any one subsection of

Section 2511(a) before assessing the determination under Section 2511(b).

In re B.L.W., 843 A.2d at 384. We, therefore, need not address any further

subsection of Section 2511(a) and turn to whether termination was proper

under Section 2511(b).



                                    - 12 -
J. S18045/18

        As to Section 2511(b), our supreme court has stated as follows:

             [I]f the grounds for termination under subsection (a)
             are met, a court “shall give primary consideration to
             the developmental, physical and emotional needs
             and welfare of the child.” 23 Pa.C.S.[A.] § 2511(b).
             The emotional needs and welfare of the child have
             been properly interpreted to include “[i]ntangibles
             such as love, comfort, security, and stability.”
             In re K.M., 53 A.3d 781, 791 (Pa.Super. 2012). In
             In re E.M., 620 A.2d [481, 485 (Pa. 1993)], this
             Court held that the determination of the child’s
             “needs and welfare” requires consideration of the
             emotional bonds between the parent and child. The
             “utmost attention” should be paid to discerning the
             effect on the child of permanently severing the
             parental bond.     In re K.M., 53 A.3d at 791.
             However, as discussed below, evaluation of a child’s
             bonds is not always an easy task.

In re T.S.M., 71 A.3d at 267. “In cases where there is no evidence of any

bond between the parent and child, it is reasonable to infer that no bond

exists. The extent of any bond analysis, therefore, necessarily depends on

the circumstances of the particular case.”     In re K.Z.S., 946 A.2d 753,

762-763 (Pa.Super. 2008) (citation omitted).

        When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d at 1121 (internal citations omitted).

        Moreover,

             While a parent’s emotional bond with his or her child
             is a major aspect of the subsection 2511(b)
             best-interest analysis, it is nonetheless only one of



                                     - 13 -
J. S18045/18

            many factors to be considered by the court when
            determining what is in the best interest of the child.

                  [I]n addition to a bond examination, the
                  trial court can equally emphasize the
                  safety needs of the child, and should also
                  consider the intangibles, such as the
                  love, comfort, security, and stability the
                  child might have with the foster
                  parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219, quoting In re N.A.M., 33

A.3d 95, 103 (Pa.Super. 2011) (quotation marks and citations omitted).

      Our supreme court has stated that, “[c]ommon sense dictates that

courts considering termination must also consider whether the children are

in a pre-adoptive home and whether they have a bond with their foster

parents.” T.S.M., supra at 268. The court directed that, in weighing the

bond considerations pursuant to Section 2511(b), “courts must keep the

ticking clock of childhood ever in mind.”       Id. at 269.    The T.S.M. court

observed, “[c]hildren are young for a scant number of years, and we have

an obligation to see to their healthy development quickly. When courts fail

. . . the result, all too often, is catastrophically maladjusted children.” Id.

      Here, in determining that termination of Parents’ parental rights

favored C.M.R.’s needs and welfare, the trial court reasoned that C.M.R. has

developed a bond with his foster parents, his psychological and behavioral

problems are being well-managed, and that he is thriving.            (Trial court

opinion, 1/18/17 at 23-24.)




                                      - 14 -
J. S18045/18

      In their argument on this issue, Parents set forth select testimony of

Dr. Neil Rosenblum in an effort to convince this court to reach a different

result. (Appellant’s brief at 21-23.) The trial court, however, was free to

believe all, part, or none of the evidence presented and was likewise free to

determine witness credibility and to resolve conflicts in the evidence. See

In re M.G., 855 A.2d at 73-74 (citation omitted). Once again, our standard

of review requires us to accept the trial court’s factual findings and credibility

determinations where, as here, they are supported by the record.             See

In re T.S.M., 71 A.3d at 267.

      Upon review, we again discern no abuse of discretion.           The record

supports the trial court’s finding that C.M.R.’s developmental, physical, and

emotional needs and welfare favor termination of Parents’ parental rights

pursuant to Section 2511(b). There was sufficient evidence to allow the trial

court to make a determination of C.M.R.’s needs and welfare, and as to the

existence of a bond between Parents and C.M.R. that, if severed, would not

have a detrimental impact on C.M.R. Therefore, as confirmed by the record,

termination of Parents’ parental rights serves C.M.R.’s developmental,

physical, and emotional needs and welfare and was proper pursuant to

Section 2511(b).     While Parents profess to love C.M.R., a parent’s own

feelings of love and affection for a child, alone, will not preclude termination

of parental rights. In re Z.P., 994 A.2d at 1121. As we stated, a child’s life

“simply cannot be put on hold in the hope that [a parent] will summon the



                                     - 15 -
J. S18045/18

ability to handle the responsibilities of parenting.” Id. at 1125. Rather, “a

parent’s basic constitutional right to the custody and rearing of his [or her]

child is converted, upon the failure to fulfill his or her parental duties, to the

child’s right to have proper parenting and fulfillment of his or her potential in

a permanent, healthy, safe environment.”       In re B., N.M., 856 A.2d 847,

856 (Pa.Super. 2004) (citation omitted).

      Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Parents’

parental rights under 23 Pa.C.S.A. § 2511(a)(2) and (b).

      Decree affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 5/21/2018




                                      - 16 -